Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 13/975,678, filed on 08/26/2013, which is a Non-Provisional Application of Provisional Applications of 61/693,683, filed on 8/27/2012 and 61/766,609, and filed on 2/19/2013.
Claims 68-83 and 84 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 08/20/2021), Applicants filed a response, and an amendment on 02/18/2022 is acknowledged.
The Examiner is also acknowledging the filing of a TD against US patent 9657316 on 06/16/2021.
Claims 68-84 are present for examination.
Applicants' arguments filed on 02/18/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of Claim 82 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which 


Maintained-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;

for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 68-75, 76-77 and 79-84 under 35 U.S.C. 103(a) as being unpatentable over Takeshita et al. (Coryneform bacterium transformed to utilize methanol as carbon source, EP 1454991A1, publication 03/04/2003, see IDS), in view of Burk et al. (Methods and organisms for utilizing synthesis gas or other gaseous carbon sources and methanol. US 2009/0191593 A1, publication 07/30/2009, see, PTO892) and Sun et al. (Microorganisms and methods for the Co-Production of 1,4-butanediol and gamma-butyrate-tyrolactone. WO 2011/066076 A1, publication 06/03/2011, see IDS), is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Instant claims 68, 69 and  75, are drawn to a non-naturally occurring microbial organism having a methanol metabolic pathway, wherein said organism comprises at least one exogenous nucleic acid, i.e. second and more nucleic acids could endogenous to the host cell; wherein the one exogenous nucleic acid encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents including NADH or NADPH in the presence of methanol, wherein said methanol metabolic pathway comprises a methanol methyltransferase and a methylenetetrahydrofolate reductase; wherein the non-naturally occurring microbial organism has a formaldehyde assimilation pathway and comprises at least one exogenous nucleic acid encoding a formaldehyde assimilation pathway enzyme expressed in sufficient amount to produce increased amount of an intermediate of a metabolic pathway, reducing equivalents and CO2 that can be used in the formation of cell material or biomass or desired chemical production from methanol (claim 68), wherein the formaldehyde assimilation pathway comprises hexulose-6-phosphate synthase and 6-phospho-3-hexuloisomerase (claim 69), and wherein the non-naturally occurring microbial organism further comprises 1,4-butanediol (BDO) pathway to produce BDO (claim 75).
Regarding claims 68-75, 76-77 and  79-84, Takeshita et al. teach a recombinant Coryneform bacterium or Corynebacterium comprising and expressing heterologous and exogenous three genes including methanol dehydrogenase (MDH), a methanol metabolic pathway (MMP) enzyme from Bacillus brevis (para 26-27, and Example 1) and NAD+-dependent MDH oxidizes methanol by oxidizing agent NAD+ present in the cell to formaldehyde, and NAD+ reduced to NADH, an reducing equivalents, meets the claim limitation of claim 72 and part of claim 68 (see, SnagIt image of paragraph 27 as shown below), in said recombinant Coryneform bacterium, and   a process for producing a target substance including L-amino acid L-lysine, reducing equivalents NADH by culturing said recombinant Coryneform bacterium having an ability to produce the target substance in a medium, resulting in accumulation of the target substance in the medium or cells of the bacterium, and collecting the target substance from the medium or the cells of the bacterium (see, abstract, para 26, 27and claims 1-10). 

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale

hexulose phosphate synthase and phosphohexuloisomerase (see, para 7, 13) enzymes meets the claim limitation of claim 69, which are the important enzymes of formaldehyde assimilation pathway, and the cell has ability to utilize methanol and produced formaldehyde, which are usually toxic to the cell without said heterologous genes of hexulose phosphate synthase and phosphohexuloisomerase (meets the claim limitation of part of claims 68, 71, 74 and 81), wherein target substance is L-amino acid L-lysine, which is an important factor for enhanced growth of the microbial organism recombinant Coryneform bacterium as well as increased biomass formation, which will in turn increase the microbial biomass production as claimed. Takeshita et al. also teach generating (inherently) NADHs (reducing equivalents) from NAD+ and NAD+-dependent methanol dehydrogenase (MDH), by oxidation of methanol by NAD+-dependent methanol dehydrogenase to produce formaldehyde, wherein the oxidizing agent NAD+ is reduced to NADH, the reducing equivalent, an intermediate of any metabolic pathway in the living organism, which is an universal truth and fact (see, para 27, and Schematic diagram of evidential reference; Zhang et al. Guidance for engineering of synthetic methylotrophy based on methanol metabolism in methylotrophy. RSC Adv., 2017, 7, 4083-4091, see, Fig. 1 and 2, and evidential reference- Duine et al.1984, NAD-dependent, PQQ-containing methanol dehydrogenase: a bacterial dehydrogenase in a multienzyme complex. FEBS Letters 168(2): 217-221, see abstract, Table 2). 

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    658
    media_image2.png
    Greyscale
 
Takeshita et al. further teach disruption or deletion or inactivation of lysI gene encoding lysyl permease, an enzyme which involved in transmembrane transportation of L-amino acid L-lysine including importing and exporting of L-lysine, meets the claim limitation of claim 79 (see, para 50, 51 and 53), i.e. inactivation or reduced activity (contemplating attenuation) of lysI gene (see, para 51) results in the accumulation of L-lysine L-amino acids inside the cell and thus reduced the degradation of the L-amino acids L-lysine in the culture medium, which results in increased production of L-lysine,  and increased production of NADHs, the reducing equivalents are inherent property of the recombinant coryneform bacterium. Since, the recombinant coryneform bacterium comprises the exogenous enzyme methanol dehydrogenase, hexulose phosphate synthase and phosphohexuloisomerase, the substrate or product of said enzyme hexulose-6-phosphate or fructose-6-phosphate, would be inherently present or inherently produce NADH from NA+ and NAD+-dependent methanol dehydrogenase in the recombinant coryneform bacterium of the Takeshita et al.
Because the non-natural microorganism expressing methanol dehydrogenase (recited in claim 72 of the instant application), hexulose phosphate synthase and phosphohexuloisomerase (recited in claim 69) in presence of substrate methanol of the claimed invention and the recombinant microorganism expressing methanol dehydrogenase, hexulose phosphate synthase and phosphohexuloisomerase of the reference is one and the same, Examiner takes the position that the recombinant bacterial production of NADHs, the reducing equivalents are inherently evidential reference;  Duine et al.1984, NAD-dependent, PQQ-containing methanol dehydrogenase: a bacterial dehydrogenase in a multienzyme complex. FEBS Letters 168(2): 217-221), Since the Office does not have the facilities for examining and comparing applicant’s non-natural microorganism with the recombinant microorganism of the prior art for NADH production  the burden is on the applicant to show a novel or unobvious difference between the claimed product (i.e., NADHs) and the product of the prior art (i.e., NADH). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    658
    media_image2.png
    Greyscale
 
Takeshita et al. do not teach explicitly NADHs, the reducing equivalents production (although, the reference teach the substrate methanol, NAD+ and NAD+-dependent MDH) by said recombinant Coryneform bacterium (for part of claims 68 and 84); using methanol methyltransferase and methylenetetrahydrofolate reductase, the methanol metabolic pathway enzymes (for claim 68),  formate dehydrogenase (for claim 73), and do not teach expressing at least one exogenous 1,4-butanediol (BDO) pathway gene encoding enzymes including succinyl-or succinyl-CoA synthetase (for claim 77), at least four exogenous nucleic acid encoding BDO pathway enzymes are introduced (for claim 78), culturing in a substantially anaerobic state (for claim 82) and consumption of the intermediate into reducing equivalents, incorporate into BDO or target product (claim 84).
However, Burk et al. teach a non-naturally occurring microbial organism having an acetyl-CoA pathway, which has the capability of utilizing syngas, i.e. CO and H2 or syngas and methanol, wherein the invention provides a non-naturally occurring microorganism, comprising one or more exogenous genes encoding proteins conferring to the microorganism a pathway to convert CO, CO2 and/or H2 and methanol, into acetyl-coenzyme A (acetyl-CoA), an intermediate in many metabolic pathways, methyl tetrahydrofolate (methyl-THF) or other desired products, wherein the microorganism comprises at least one exogenous nucleic acid encoding an enzyme or protein in an acetyl-CoA pathway or methanol utilizing pathway including methanol methyltransferase (abstract, para 57, 68, 78, 117, 209, 212, Fig. 7 & 8, claims 27, 29, 48 & 50) and methylenetetrahydrofolate reductase (para 29, 50, 51, 63, 165, 200, claims 12 and 13), wherein the microbial organism is capable of utilizing synthesis gases comprising CO, CO and/or H2, alone or in combination with methanol, to produce acetyl-CoA and comprises genes encoding enzymes for producing reducing equivalents (para 95, 117, 118, 178, 180, 205,  228, ) for producing also biomass where the microbial organism also expresses at least one exogenous nucleic acid encoding formate dehydrogenase (para 29, 50-51, 63, 162), wherein the microbial organism also comprises four or more exogenous nucleic acids (para 66, 50), wherein the microbial organism is capable of producing 1,4-butanediol (1,4-BDO) (para 81, 89, 99, 180, 202), wherein the microbial organism comprises exogenous nucleic acid encoding succinyl-CoA ligase, succinyl-CoA transferase, succinate semialdehyde dehydrogenase, 4-hydroxybutyric acid  dehydrogenase, 4-hydroxybutyryl-CoA transferase, CoA-dependent aldehyde dehydrogenase, and alcohol dehydrogenase (see, para 202), which are the 1,4-BDO pathway enzymes (para 202), wherein the microbial organism comprises disruption of genes to increase efficient production of intermediates or 1,4-BDO including alcohol dehydrogenase to block the carbon flow towards ethanol production (para 136), wherein the culturing condition is substantially anaerobic (para 59), wherein the microbial organism is a yeast including S. cerevisiae (para 74), and wherein the exogenous genes are homologous or heterologous in terms of the host cell used (para 38, and see, Fig. 8 as shown below). 

    PNG
    media_image3.png
    462
    1498
    media_image3.png
    Greyscale

Burk et al. do not teach the non-naturally occurring microbial organism comprises succinyl-CoA reductase, 4-hydroxybutyrate reductase and 1,4-butanediol dehydrogenase (for claims 75-76) as well as succinyl-CoA transferase or succinyl-CoA synthetase (for claim 77).
However, Sun et al. teach a non-naturally occurring microbial organism having a 1,4-butanediol (BDO) pathway comprises at least one, two, four or more  exogenous nucleic acid encoding a 1,4-BDO pathway enzyme expressed in a sufficient amount to produce 1,4-BDO, said 14-BDO pathway comprising: a succinyl-CoA reductase (aldehyde forming),  a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl- CoA reductase (aldehyde forming), a 4-syngas including CO, CO2 and/or H2 (pg. 82, para 2-4) and methanol.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Takeshita et al., Burk et al. and Sun et al. for using methanol methyltransferase and methylenetetrahydrofolate reductase of methanol metabolic pathway enzymes as well as formate dehydrogenase and culturing anaerobic state as taught by Burk et al. and expression of 1,4-BDO pathway enzyme expressed in a sufficient amount to produce 1,4-BDO, said 14-BDO pathway comprising: a succinyl-CoA reductase (aldehyde forming),  a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl- CoA reductase (aldehyde forming), a 4-hydroxybutyryl-CoA transferase, a 4-hydroxybutyryl-CoA synthetase, and a 1,4-butanediol dehydrogenase, as well as a succinyl-CoA transferase, or a succinyl-CoA synthetase as taught by Sun et al. and modify Takeshita et al. in view of the teachings of Burk et al. and Sun et al. to produce increased amount of biomass, and 1,4-BDO, an expensive chemical, from methanol and syngas to arrive the claimed invention. 
One of ordinary skill in the art would have been motivated to use methanol, a cheap and readily available chemical as a carbon source to produce 1,4-BDO, an intermediate in polymer manufacture, solvents and additives, which is a very expensive chemicals, that is financially, and industrially beneficial for large scale production of chemicals from methanol and 1,4-BDO.  One of ordinary skilled in the art would have a reasonable expectation of success because Takeshita et al. could successfully produce cell material or cell biomass, and reducing equivalents NADH by using various genes of methanol metabolic pathway and formaldehyde assimilation pathway for 
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Arguments: Applicants argue that none of the references, alone or combined, teach the microbial organism recited in independent claim 68, from which the remaining claims depend from. Specifically, none of the references alone or combined teach, inter alia, the recited microbial organism comprising a specific methanol metabolic pathway which comprises two specific methanol metabolic pathway enzymes and wherein the microbial organism comprises an exogenous nucleic acid encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol. 
Response: This is not found persuasive because the invention of claim 68 is indeed taught by Takeshita et al. and Burk et al. because Takeshita et al. indeed teach a method of producing NADHs, reducing equivalents, after oxidation of the methanol by oxidizing agent NAD+ and NAD+-dependent methanol dehydrogenase, wherein the methanol is oxidized to formaldehyde, and NAD+ is reduced to NADH, a reducing  equivalent (see, para 27, and the schematic diagram as shown below as an evidence, and see evidential reference; Zhang et al. Guidance for engineering of synthetic methylotrophy based on methanol metabolism in methylotrophy. RSC Adv., 2017, 7, 4083-4091, see, Fig. 1 and 2, and evidential reference Duine et al.1984, NAD-dependent, PQQ-containing methanol dehydrogenase: a bacterial dehydrogenase in a multienzyme complex. FEBS Letters 168(2): 217-221), which is well known in the art and an established fact (even though, no methanol dehydrogenase, a methanol metabolic pathway (MMP) enzyme.

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    168
    658
    media_image2.png
    Greyscale

Takeshita et al. also teach that said recombinant Corynebacterium also overexpresses exogenous and heterologous hexulose phosphate synthase and phosphohexuloisomerase (see, para 7, 13), which are the important enzymes of formaldehyde assimilation pathway (FAP). 
The remaining MMP pathway enzymes, which are Not taught by Takeshita et al. including methanol methyltransferase and methylenetetrahydrofolate reductase, but indeed taught by the Burk et al., a secondary reference of 103 rejection, and  Burk et al. indeed teach a non-naturally occurring microbial organism having an acetyl-CoA pathway and the capability of utilizing syngas, i.e. CO and H2 or syngas and methanol, wherein the invention provides a non-naturally occurring microorganism, comprising one or more exogenous genes encoding proteins conferring to the microorganism a pathway to convert syngas (CO, CO2 and/or H2) and methanol to acetyl-coenzyme A (acetyl-CoA), methyl tetrahydrofolate (methyl-THF) or other desired products, wherein the microorganism comprises at least one exogenous nucleic acid encoding an enzyme or protein in an acetyl-CoA pathway and/or methanol utilizing pathway including methanol methyltransferase (abstract, para 57, 68, 78, 209, 212, Fig. 7 & 8, claims 27, 29, 48 & 50) and methylenetetrahydrofolate reductase (para 29, 50, 51, 63, 165, 200, claims 12 and 13), wherein the microbial organism is capable of utilizing methanol, synthesis gases comprising CO, CO and/or H2, alone or in combination with methanol, to produce acetyl-CoA, an intermediate in all metabolic pathways,  and comprises genes encoding enzymes for producing reducing equivalents (para 95, 117, 118, 178, 180, 205,  228, ) and for producing also biomass (see, Fig. 8 as shown below), where the microbial organism also expresses at least one exogenous nucleic acid encoding formate dehydrogenase (para 29, 50-51, 63, 162), wherein the microbial organism also comprises four or more exogenous nucleic acids (para 66, 50), wherein the microbial organism is capable of producing 1,4-butanediol (1,4-BDO) (para 81, 89, 99, 180, 202) as claimed, wherein the microbial organism comprises exogenous nucleic acid encoding succinyl-CoA ligase, succinyl-CoA transferase, succinate semialdehyde dehydrogenase, 4-hydroxybutyric acid  dehydrogenase, 4-hydroxybutyryl-CoA transferase, CoA-dependent aldehyde dehydrogenase, and alcohol dehydrogenase (see, para 202), which are the 1,4-BDO pathway enzymes (para 202), wherein the microbial organism comprises disruption of genes to increase efficient production of intermediates or 1,4-BDO including alcohol dehydrogenase to block the carbon flow towards ethanol production (para 136), wherein the culturing condition is substantially anaerobic (para 59), wherein the microbial organism is a yeast including S. cerevisiae (para 74), and wherein the exogenous genes are homologous or heterologous in terms of the host cell used (para 38). Thus, applicants’ arguments are not based on the facts of the prior art. Applicants are reminded that this rejection is 103 rejection on obviousness issues based on multiple references, and a single reference does not need to teach the invention of claim 68, if so, the examiner would have been rejected claim 68 under 35 USC 102. 

    PNG
    media_image3.png
    462
    1498
    media_image3.png
    Greyscale

Arguments: Applicants also argue that indeed, the application teaches that methanol metabolic pathways are "engineered to improve the availability of reducing equivalents, which can be used for the production of product molecules" and that "[m]ethanol can be used as a source of reducing equivalents to increase the molar yield of product molecules from carbohydrates" (para. [0037]-[0038], emphasis added). Accordingly, the recited invention increases the availability of reducing equivalents from methanol in order to increase the molar yield of the product of the claimed pathway. Applicant submits that the cited art neither teaches nor suggests the invention as claimed. The Examiner relies on Takeshita as allegedly inherently teaching "the non-natural bacterial production of 1,4 BDO" (page 7 para 1 of the Office Action) by disclosing a microbial organism comprising formaldehyde assimilation pathway together with a "methanol dehydrogenase for the production of a target substance (lysine) from methanol and produced formaldehyde... which will in turn increase microbial biomass production" wherein "reducing equivalents NADH [are produced] by oxidation of methanol by NAD+ and methanol dehydrogenase to produce formaldehyde" (see page 6 of the Office Action). However, claim 68 does not recite use of a formaldehyde assimilation pathway and a methanol dehydrogenase to produce BDO. Nor does claim 68 recite the use of a methanol metabolic pathway to produce lysine. Indeed, Takeshita fails to teach or suggest a methanol metabolic pathway comprising a methanol methyltransferase and a methylenetetrahydrofolate reductase. Further, Takeshita fails 
Response: This is not found persuasive because it is first priority for an examiner to see whether the structural feature  of non-natural microbial organism is taught by the prior art or not because if the prior art teaches the structural feature of the non-natural microbial organism, the characteristics or properties or function of said non-natural microbial organism is inherently associated with the non-natural microbial organism of the claimed invention. As for example- Since, the recombinant coryneform bacterium comprises the exogenous enzyme methanol dehydrogenase, hexulose phosphate synthase and phosphohexuloisomerase, the substrate or product of said enzyme hexulose-6-phosphate or fructose-6-phosphate, would be inherently present and inherently produce NADH from NAD+ and NAD+-dependent methanol dehydrogenase enzyme  in the recombinant coryneform bacterium of the Takeshita et al. 
Because the non-natural microorganism expressing methanol dehydrogenase (recited in claim 72 of the instant application), hexulose phosphate synthase and phosphohexuloisomerase in presence of substrate methanol of the claimed invention and the recombinant microorganism expressing methanol dehydrogenase, hexulose phosphate synthase and phosphohexuloisomerase of the reference is one and the same, Examiner takes the position that the non-natural bacterial production of NADHs, the reducing equivalents are inherently produced by the recombinant microorganism of the reference (see, para 27, and the schematic diagram as shown below as an evidence, and see evidential reference; Zhang et al. Guidance for engineering of synthetic methylotrophy based on methanol metabolism in methylotrophy. RSC Adv., 2017, 7, 4083-4091, see, Fig. 1 and 2, and evidential reference Duine et al.1984, NAD-dependent, PQQ-containing methanol dehydrogenase: a bacterial dehydrogenase in a multienzyme complex. FEBS Letters In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    658
    media_image2.png
    Greyscale
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were 

Regarding the arguments that claim 68 does not require 1,4-butanediol (BDO), which is not persuasive because  the structural element of claim 68 is the foundation for producing BDO, but to produce BDO in increased amount the structural limitations of claim claims 75 and 76 are also required. The structural feature and inherency are all valid using in 103 rejections. Applicants are reminded that any recombinant microorganism expresses MMP pathway enzyme including  methanol methyltransferase, and  methylenetetrahydrofolate reductase, which are not taught by Takeshita et al. but Takeshita et al. indeed teach using MMP enzyme methanol dehydrogenase (MDH), and Burk et al.(the secondary reference) indeed teach methanol methyltransferase and methylenetetrahydrofolate reductase, the MMP enzymes as claimed and as required by claim 68, which are indeed taught by Burk et al. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Takeshita et al., and Burk et al. for using methanol methyltransferase and methylenetetrahydrofolate reductase enzyme of methanol metabolic pathway (MMP) enzymes and modify Takeshita et al. in view of the teachings of Burk et al. to produce increased amount of biomass, and NADHs, the reducing equivalents, an essential intermediates in all biochemical reactions for producing expensive chemicals from methanol to arrive the claimed invention of claim 68 of the instant application. 
Arguments: Applicants further argue that the instant application teaches that the availability of reducing equivalents can be enhanced by expressing the claimed methanol metabolic pathway enzyme in sufficient amounts and that such enhanced availability leads to increased molar yield of product molecules from carbohydrates. Takeshita provides no such teaching and there would be no motivation to modify Takeshita's disclosure because Takeshita is 
Response: This is not found persuasive because Takeshita et al.  not only used methanol as a carbon source for producing target product by the recombinant Coryneform bacterium by expressing MMP pathway enzyme methanol dehydrogenase and formaldehyde assimilation pathway enzymes as claimed including hexulose phosphate synthase and phosphohexuloisomerase (see, para 7, 13), which are the important enzymes of formaldehyde assimilation pathway. Furthermore, Takeshita et al. also used carbohydrate as carbon source together with methanol to produce target product (see, para 62, and SnagIt image as shown below). Takeshita et al. indeed teach a method of oxidizing methanol by oxidizing agent NAD+ together with NAD+-dependent methanol dehydrogenase, which will definitely produce NADHs (inherently), the reducing equivalents from methanol in a recombinant Corynebacterium expressing methanol dehydrogenase, a methanol metabolic pathway (MMP) enzyme, wherein the recombinant Corynebacterium also overexpresses exogenous and heterologous hexulose phosphate synthase and phosphohexuloisomerase (see, para 7, 13, and Schematic diagram), which are the important enzymes of formaldehyde assimilation pathway. 

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    658
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    105
    1369
    media_image4.png
    Greyscale

The remaining MMP pathway enzymes including methanol methyltransferase and methylenetetrahydrofolate reductase, which are not taught by Takeshita et al. but indeed taught by Burk et al. (the secondary reference of 103 rejection, and Burk et al. indeed teach a non-naturally occurring microbial organism having an acetyl-CoA pathway and the capability of utilizing syngas, i.e. CO and H2 or syngas and methanol, wherein the invention provides a non-naturally occurring microorganism, comprising one or more exogenous genes encoding proteins conferring to the microorganism a pathway to convert CO, CO2 and/or H2 to acetyl-coenzyme A (acetyl-CoA), methyl tetrahydrofolate (methyl-THF) or other desired products, wherein the microorganism comprises at least one exogenous nucleic acid encoding an enzyme or protein in an acetyl-CoA pathway or methanol utilizing pathway including methanol methyltransferase (abstract, para 57, 68, 78, 209, 212, Fig. 7 & 8, claims 27, 29, 48 & 50) and methylenetetrahydrofolate reductase (para 29, 50, 51, 63, 165, 200, claims 12 and 13), wherein the microbial organism is capable of utilizing synthesis gases comprising CO, CO and/or H2, alone or in combination with methanol, to produce acetyl-CoA and comprises genes encoding enzymes for producing reducing equivalents (para 95, 117, 118, 178, 180, 205,  228, ) for producing also biomass where the microbial organism also expresses at least one exogenous nucleic acid encoding formate dehydrogenase (para 29, 50-51, 63, 162), wherein the microbial organism also comprises four or more exogenous nucleic acids (para 66, 50), wherein the microbial organism is capable of producing 1,4-butanediol (1,4-BDO) (para 81, 89, 99, 180, 202), wherein the microbial organism comprises exogenous nucleic acid encoding succinyl-CoA disruption of genes to increase efficient production of intermediates or 1,4-BDO including alcohol dehydrogenase to block the carbon flow towards ethanol production (para 136), wherein the culturing condition is substantially anaerobic (para 59), wherein the microbial organism is a yeast including S. cerevisiae or C. acetobutylicum (para 74), and wherein the exogenous genes are homologous or heterologous in terms of the host cell used (para 38). 
Regarding the arguments that the Examiner inappropriately asserts an inherent property of a microbial organism without the necessary evidence to be able to do so, which is not persuasive because the Examiner clearly indicated that Takeshita et al. also teach generating NADH, the reducing equivalents,  by oxidation of methanol by NAD+-dependent methanol dehydrogenase to produce formaldehyde, wherein the oxidizing agent is NAD+, which is reduced to NADH, the reducing equivalents, an intermediate of any metabolic pathway (see, para 27, and Schematic diagram, and evidential reference:  Duine et al.1984, NAD-dependent, PQQ-containing methanol dehydrogenase: a bacterial dehydrogenase in a multienzyme complex. FEBS Letters 168(2): 217-221). 

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    658
    media_image2.png
    Greyscale
 
Takeshita et al. further teach disruption or deletion or inactivation of lysI gene encoding lysyl permease, an enzyme which involved in transmembrane transportation of L-amino acid L-lysine including importing and exporting of L-lysine, meets the claim limitation of claim 79 (see, para 50, 51 and 53), i.e. inactivation or reduced activity (contemplating attenuation) of lysI gene (see, para 51) results in the accumulation of L-lysine L-amino acids inside the cell and thus reduced the degradation of the L-amino acids L-lysine in the culture medium, which results in increased production of L-lysine,  and increased production of NADHs, the reducing equivalents are inherent property of the recombinant coryneform bacterium. Since, the recombinant coryneform bacterium comprises the exogenous enzyme methanol dehydrogenase, hexulose phosphate synthase and phosphohexuloisomerase, the substrate or product of said enzyme hexulose-6-phosphate or fructose-6-phosphate, would be inherently present or inherently produce NADHs in the recombinant coryneform bacterium of the Takeshita et al.
Because the non-natural microorganism expressing hexulose phosphate synthase and phosphohexuloisomerase and methanol dehydrogenase of the claimed invention and the recombinant microorganism expressing hexulose phosphate synthase and phosphohexuloisomerase and methanol dehydrogenase of the reference is one and the same, Examiner takes the position that the non-natural bacterial production of NADHs, the reducing equivalents are inherently produced by the recombinant microorganism of the reference. Since the Office does not have the facilities for examining and comparing applicant’s non-natural In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    658
    media_image2.png
    Greyscale

Arguments: Applicants also argue in a lengthy argument that Burk does not remedy the deficiencies of Takeshita, and further argue that Burk describes methanol methyltransferase and methylenetetrahydrofolate reductase in the context of two different pathways, specifically, the Wood-Ljungdahl pathway that converts syngas to acetyl-CoA (Fig.6, Enzyme 5) and a different metabolic pathway that allows the conversion of syngas and methanol to acetyl-CoA (Fig.7, Enzyme 1), respectively. As shown in the Figures 6 and 7, the two pathways involve different sets of enzymes for catalyzing different enzymatic reactions that covert the different feedstock into acetyl-CoA. In this respect, there appears to be no teaching or suggestion gleaned from the cited art that would motivate one skilled in the art to select methanol methyltransferase and methylenetetrahydrofolate reductase out of the many constituent enzymes of two pathways, and combine the two enzymes into one single pathway. Further, Applicant maintains that a skilled artisan in reading Burk as a whole would have no reason to pick and choose among the enzymes, 2 via the activities of carbon monoxide dehydrogenase and hydrogenase, respectively (see Enzymes 9 and 11 of Fig. 7). Therefore, Burk is insufficient to remedy the deficiencies of Takeshita, and at least for the above reasons, Applicant requests reconsideration and removal of the present rejection. 
Response: This is not found persuasive because a single enzyme can work in many pathways, although, the activities are different based on the substrate for each pathway. If a system comprises methanol and the MMP pathway enzymes such as methanol dehydrogenase (for claim 72, which depends on claim 68), methanol methyltransferase and methylenetetrahydrofolate reductase in a recombinant cell, wherein the cell comprises endogenous NAD+, the cell will definitely oxidize methanol to formaldehyde, and the NAD+ will be reduced to NADH, a reducing equivalent, which are taught by Burk et al., wherein the formaldehyde will be assimilated by the  enzymes hexulose phosphate synthase and phosphohexuloisomerase as taught by Takeshita et al. and a skill artisan will arrive the claimed invention following the teachings of Takeshita et al. and Burk et al. Besides, the transition phrase “comprising” would not restrict the other substrates including CO, CO2 or H2 along with 

    PNG
    media_image1.png
    156
    1302
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    658
    media_image2.png
    Greyscale

Arguments: Applicants also argue that no combination of Sun, Taketshita or Burk teach or suggest the microbial organism as claimed. The Office alleges that Sun teaches a microbial organism having a 1,4-BDO pathway, wherein the microbial organism expresses various 1,4-BDO pathway enzymes and wherein the organism comprises the ability to utilize "syngas including CO, CO2, and/or H2 (pg. 82, para-204)" (the Office Action at page 9). 
In this respect, Sun in fact describes co-production of 1,4-butanediol (BDO) and gamma- butyrolactone (GBL) by a microbial organism at suitable ratios, see for example, Sun at the Title, Abstract and Example 6. Sun is silent about using methanol as a carbon source for the microbial organisms disclosed therein. Indeed, the term "methanol" appears three times in Sun, each time in the context of using methanol as a solvent in HPLC analysis (id. at p. 142, 1. 31; p. 143, 11. 5-17. The term "methanol dehydrogenase" appears once in this document, as one of the plurality of 
Response: This is not found persuasive because applicants are analyzing each of the references as if they are  anticipatory art under 35 USC 102, but this is a 103 rejection on obviousness issues where not a single art teach whole invention but a part of the invention, and multiple references are used to arrive the claimed invention and the 103 rejection follows the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 1.Determining the scope and contents of the prior art; 2. Ascertaining the differences between the prior art and the claims at issue; 3.	Resolving the level of ordinary skill in the pertinent art; and 4. Considering objective evidence present in the application indicating obviousness or nonobviousness. The examiner clearly indicated in the previous office action what are the limitations, the primary reference teaches, and identified what rd reference Sun et al. do not teach reducing equivalents of NADHs, although, the examiner clearly showed primary reference Takeshita et al. and the 2nd reference Burk et al.,  teach reducing equivalents of NADHs during methanol oxidation using NAD+ and NAD+-dependent MDH, and the 3rd reference Sun et al. do not need to teach reducing equivalents of NADHs, but to full the limitations succinyl-CoA reductase, 4-hydroxybutyrate reductase and 1,4-butanediol dehydrogenase (for claims 75-76) as well as succinyl-CoA transferase or succinyl-CoA synthetase (for claim 77), which are not taught by primary reference Takeshita et al. and the 2nd reference Burk et al. Applicants are reminded not to make confuse arguing like 102 rejection, when the rejection is 103 using multiple references to arrive the claimed invention. As discussed previously, Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Takeshita et al., Burk et al. and Sun et al. for using methanol methyltransferase and methylenetetrahydrofolate reductase of methanol metabolic pathway enzymes as well as formate dehydrogenase and culturing anaerobic state as taught by Burk et al. and expression of 1,4-BDO pathway enzyme expressed in a sufficient amount to produce 1,4-BDO, said 14-BDO pathway comprising: a succinyl-CoA reductase (aldehyde forming),  a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl- CoA reductase (aldehyde forming), a 4-hydroxybutyryl-CoA transferase, a 4-hydroxybutyryl-CoA synthetase, and a 1,4-butanediol dehydrogenase, as well as a succinyl-CoA transferase, or a succinyl-CoA synthetase as taught by Sun et al. and modify Takeshita et al. in view of the teachings of Burk et al. and Sun et al. to produce increased amount of biomass, with increased generation of reducing equivalents NADHs and increased amount of 1,4-BDO, an expensive chemical, from methanol 
Therefore, the rejection is maintained.

Conclusion
Status of the claims:
Claims 68-84 stand rejected.
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on Monday thru Friday from 9 am to 5 pm.
Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656